FILED
                            NOT FOR PUBLICATION                             AUG 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SHAW RAHMAN,                                     No. 14-35966

               Plaintiff-Appellant,              D.C. No. 2:13-cv-00410-RSL

 v.
                                                 MEMORANDUM*
AMERICAN TIRE DISTRIBUTOR INC;
et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Shaw Rahman appeals pro se from the district court’s summary judgment in

his employment action alleging national origin and religious discrimination under

Title VII. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.


           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pavoni v. Chrysler Grp., LLC, 789 F.3d 1095, 1098 (9th Cir. 2015). We affirm.

      The district court properly granted summary judgment on Rahman’s hostile

work environment claim because Rahman failed to raise a genuine dispute of

material fact as to whether the complained of conduct was sufficiently severe or

pervasive to alter the conditions of his employment and create an abusive work

environment. See Vasquez v. County of Los Angeles, 349 F.3d 634, 642-43 (9th

Cir. 2004) (setting forth elements of a hostile work environment claim under Title

VII and explaining that courts look at “all the circumstances, including the

frequency of the discriminatory conduct; its severity; whether it is physically

threatening or humiliating, or a mere offensive utterance; and whether it

unreasonably interferes with an employee’s work performance”).

      The district court properly granted summary judgment on Rahman’s national

origin and religious discrimination claims because Rahman failed to raise a

genuine dispute of material fact as to whether the defendants’ proffered legitimate,

nondiscriminatory reason for terminating his employment was pretextual. See

Aragon v. Republic Silver State Disposal, 292 F.3d 654, 658-59 (9th Cir. 2002)

(setting forth the burden-shifting scheme applied to Title VII employment

discrimination claims); see also Villiarimo v. Aloha Island Air, Inc., 281 F.3d
1054, 1063 (9th Cir. 2002) (courts only require that an employer honestly believes


                                          2                                       14-35966
its reasons for taking an adverse employment action); Bradley v. Harcourt, Brace

& Co., 104 F.3d 267, 270 (9th Cir. 1996) (employee’s subjective beliefs of his own

job competence are insufficient to show pretext).

      The district court properly granted summary judgment on Rahman’s

retaliation claim because Rahman failed to raise a genuine dispute of material fact

as to whether he was engaged in a protected activity prior to being terminated. See

Stegall v. Citadel Broad. Co., 350 F.3d 1061, 1065-66 (9th Cir. 2004) (setting forth

elements of retaliation claim under Title VII); see also 42 U.S.C. § 2000e-3(a)

(describing what constitutes protected activity under Title VII).

      The district court did not abuse its discretion in denying Rahman’s motion to

recuse because Rahman failed to identify any basis for recusal. See Liteky v.

United States, 510 U.S. 540, 555 (1994) (explaining that “judicial rulings alone

almost never constitute a valid basis for a bias or partiality motion”); United States

v. Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010) (setting forth standard of review

and bases for recusal).

      We reject as without merit Rahman’s contentions regarding his alleged

breach of contract claim, alleged violations of the Thirteenth Amendment and the

Sarbanes-Oxley Act, and the district court’s striking of his surreply.

      Rahman’s motions, filed on August 28, 2015 and November 27, 2015, are


                                           3                                    14-35966
denied as unnecessary.

      AFFIRMED.




                         4   14-35966